Name: 81/1/EEC: Commission Decision of 19 December 1980 amending Decision 78/636/EEC establishing an Advisory Committee on Industrial Research and Development and appointing the Committee' s members and observers
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-01-10

 Avis juridique important|31981D000181/1/EEC: Commission Decision of 19 December 1980 amending Decision 78/636/EEC establishing an Advisory Committee on Industrial Research and Development and appointing the Committee' s members and observers Official Journal L 010 , 10/01/1981 P. 0018 - 0020****( 1 ) OJ NO L 203 , 27 . 7 . 1978 , P . 36 . COMMISSION DECISION OF 19 DECEMBER 1980 AMENDING DECISION 78/636/EEC ESTABLISHING AN ADVISORY COMMITTEE ON INDUSTRIAL RESEARCH AND DEVELOPMENT AND APPOINTING THE COMMITTEE ' S MEMBERS AND OBSERVERS ( 81/1/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE ACT OF ACCESSION OF GREECE , AND IN PARTICULAR ARTICLE 146 THEREOF , HAVING REGARD TO COMMISSION DECISION 78/636/EEC OF 29 JUNE 1978 ESTABLISHING AN ADVISORY COMMITTEE ON INDUSTRIAL RESEARCH AND DEVELOPMENT ( 1 ), AND IN PARTICULAR ARTICLES 3 AND 5 THEREOF , WHEREAS THE COMPOSITION OF AND THE ALLOCATION OF SEATS ON THE COMMITTEE SHOULD BE CHANGED IN ORDER TO TAKE INTO ACCOUNT THE ACCESSION OF GREECE ON 1 JANUARY 1981 ; WHEREAS , PURSUANT TO ARTICLE 5 OF DECISION 78/636/EEC , IT IS NECESSARY TO APPOINT THE COMMITTEE ' S MEMBERS AND OBSERVERS FOR A FURTHER TWO-YEAR TERM OF OFFICE ; WHEREAS , HOWEVER , THE GREEK REPRESENTATIVES OF THE UNION OF INDUSTRIES OF THE EUROPEAN COMMUNITY ( UNICE ) WILL ONLY BE NOMINATED AT A LATER DATE , HAS DECIDED AS FOLLOWS : ARTICLE 1 ARTICLE 3 OF DECISION 78/636/EEC IS HEREBY REPLACED BY THE FOLLOWING : ' ARTICLE 3 1 . THE COMMITTEE SHALL COMPRISE 27 MEMBERS . 2 . THE SEATS SHALL BE ALLOCATED AS FOLLOWS : 17 SEATS TO MEMBERS OF THE UNION OF INDUSTRIES OF THE EUROPEAN COMMUNITY ( UNICE ) ( 1 ), TWO EACH FOR BELGIUM , FRANCE , THE FEDERAL REPUBLIC OF GERMANY , GREECE , ITALY , THE NETHERLANDS AND THE UNITED KINGDOM AND ONE EACH FOR DENMARK , IRELAND AND LUXEMBOURG ; FOUR SEATS TO MEMBERS OF THE EUROPEAN CENTRE FOR PUBLIC ENTERPRISE ( ECPE ) ( 2 ); THREE SEATS TO MEMBERS OF THE FEDERATION OF EUROPEAN INDUSTRIAL COOPERATIVE RESEARCH ORGANIZATIONS ( FEICRO ) ( 3 ); THREE SEATS TO MEMBERS OF THE EUROPEAN TRADE UNION CONFEDERATION ( ETUC ) ( 4 ). 3 . EIGHT PERSONS BELONGING TO THE FOLLOWING ORGANIZATIONS MAY ATTEND THE COMMITTEE ' S MEETINGS AS OBSERVERS : THREE OBSERVERS FROM THE EUROPEAN RESEARCH AND DEVELOPMENT COMMITTEE ( CERD ) SET UP BY THE COMMISSION ON 14 FEBRUARY 1973 ; ONE OBSERVER FROM THE EUROPEAN INDUSTRIAL RESEARCH MANAGEMENT ASSOCIATION ( EIRMA ) ( 5 ); ONE OBSERVER FROM THE UNICE SECRETARIAT ; ONE OBSERVER FROM THE ECPE SECRETARIAT ; ONE OBSERVER FROM THE FEICRO SECRETARIAT ; ONE OBSERVER FROM THE ETUC SECRETARIAT . ( 1 ) ADDRESS : 6 , RUE DE LOXUM , 1000 BRUSSELS . ( 2 ) ADDRESS : 15 , RUE DE LA CHARITE , 1040 BRUSSELS . ( 3 ) ADDRESS : PALACE CHAMBERS , BRIDGE STREET , LONDON SW1A 2JY . ( 4 ) ADDRESS : 37 , RUE MONTAGNE AUX HERBES POTAGERES , 1000 BRUSSELS . ( 5 ) ADDRESS : 38 , COURS ALBERT 1ER , 75008 PARIS . ' ARTICLE 2 THE PERSONS LISTED IN THE ANNEX HERETO ARE HEREBY APPOINTED MEMBERS OR OBSERVERS OF THE ADVISORY COMMITTEE ON INDUSTRIAL RESEARCH AND DEVELOPMENT . ARTICLE 3 THIS DECISION SHALL ENTER INTO FORCE ON 1 JANUARY 1981 . DONE AT BRUSSELS , 19 DECEMBER 1980 . FOR THE COMMISSION RICHARD BURKE MEMBER OF THE COMMISSION **** ANNEX ADVISORY COMMITTEE ON INDUSTRIAL RESEARCH AND DEVELOPMENT // // ORGANIZATION // SEATS // CANDIDATES FOR MEMBERS // // UNION OF INDUSTRIES OF THE EUROPEAN COMMUNITY ( UNICE ) // 17 // BAIER ERWIN(D)BROUSSE ALBERT(F)BROUWERS VICTOR(B)CAUSSE JEAN-PIERRE(F)FINLAY-MAXWELL DAVID(UK)FUNCK ALFRED(L)HANSEN HANS-ERIK(DK)JOHN VON FREYEND ECKHARDT(D)LYNCH JOHN(IRL)MAWSON ALAN(UK)ROSSI ANGELO(I)SPAAS JACQUES(B)VAN DAMME MARIE-ANTOINETTE(NL)VITARI MICHELE(I)ZUIDHOF WILLEM(NL)(1)(EL)(1)(EL ) // EUROPEAN CENTRE FOR PUBLIC ENTERPRISE ( ECPE ) // 4 // DOLLOND STEVEN(UK)FRIGESSI DI RATTALMA GUIDO(I)GAYMANN THEODOR(D)SOISSONS JEAN(F ) // FEDERATION OF EUROPEAN INDUSTRIAL COOPERATIVE RESEARCH ASSOCIATIONS ( FEICRO ) // 3 // BERCHEM RUETGER(D)MASI OSCAR(I)THE EARL OF SHANNON(UK ) // EUROPEAN TRADE UNION CONFEDERATION ( ETUC ) // 3 // ALBINI PIERO(I)MATTHYS PAUL(B)JUNG VOLKER(D ) // ( 1 ) THESE MEMBERS WILL BE APPOINTED AT A LATER DATE . // // ORGANIZATION // PLACES // CANDIDATES FOR OBSERVERS // // EUROPEAN RESEARCH AND DEVELOPMENT COMMITTEE ( CERD ) // 3 // COLOMBO UMBERTO DANZIN ANDRE HARDIMAN T . P . // EUROPEAN INDUSTRIAL RESEARCH MANAGEMENT ASSOCIATION ( EIRMA ) // 1 // SCHULZ REINHARD // UNION OF INDUSTRIES OF THE EUROPEAN COMMUNITY ( UNICE ) // 1 // CLOQUET DANIEL // EUROPEAN CENTRE FOR PUBLIC ENTERPRISE ( ECPE ) // 1 // LAMBERT LAMBERTO // FEDERATION OF EUROPEAN INDUSTRIAL COOPERATIVE RESEARCH ORGANIZATIONS ( FEICRO ) // 1 // MISS ELLITHORNE PAMELA // EUROPEAN TRADE UNION CONFEDERATION ( ETUC ) // 1 // COLDRICK PETER //